Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 13, the primary reason for allowance is the prior art fail to teach obtain Lidar sensor data comprising one or more reflection points, in each of the one or more ROIs, wherein the one or more reflection points correspond to one or more objects in each of the one or more ROIs; form one or more clusters of one or more reflection points in each of the one or more ROIs; identify a distance value between the one or more clusters projected on a 2D map of an environment and corresponding navigation map obstacle points, for each of the one or more ROIs; and determine correctness of the Lidar sensor data based on the distance value. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
U.S. Patent No. 9,940,761 discloses methods, systems, and computer program products for self-driving vehicle sensor fault remediation are provided herein. A computer-implemented method includes detecting a fault in one or more sensors of a self-driving vehicle; determining a remedial action in response to the detected fault, wherein said determining comprises (i) comparing the fault to a database comprising (a) historical sensor fault information and (b) sensor fault remedy information, and (ii) analyzing one or more items of contextual information pertaining to the location of the self-driving vehicle; generating a signal comprising one or more instructions pertaining to carrying out the determined remedial action; and outputting the generated signal to one or more remote-controlled pilotless airborne devices configured to remotely carry out the determined remedial action on the self-driving vehicle. ‘761 fails to specify the steps of obtain Lidar sensor data comprising one or more reflection points, in each of the one or more ROIs, wherein the one or more reflection points correspond to one or more objects in each of the one or more ROIs; form one or more clusters of one or more reflection points in each of the one or more ROIs; identify a distance value between the one or more clusters projected on a 2D map of an environment and corresponding navigation map obstacle points, for each of the one or more ROIs; and determine correctness of the Lidar sensor data based on the distance value as now recited in claims 1, 7, and 13 of the present invention.
U.S. Patent No. 9,367,065 discloses models can be generated of a vehicle's view of its environment and used to maneuver the vehicle. This view need not include what objects or features the vehicle is actually seeing, but rather those areas that the vehicle is able to observe using its sensors if the sensors were completely un-occluded. For example, for each of a plurality of sensors of the object detection component, a computer may generate an individual 3D model of that sensor's field of view. Weather information is received and used to adjust one or more of the models. After this adjusting, the models may be aggregated into a comprehensive 3D model. The comprehensive model may be combined with detailed map information indicating the probability of detecting objects at different locations. The model of the vehicle's environment may be computed based on the combined comprehensive 3D model and detailed map information. ‘065 fails to specify the steps of obtain Lidar sensor data comprising one or more reflection points, in each of the one or more ROIs, wherein the one or more reflection points correspond to one or more objects in each of the one or more ROIs; form one or more clusters of one or more reflection points in each of the one or more ROIs; identify a distance value between the one or more clusters projected on a 2D map of an environment and corresponding navigation map obstacle points, for each of the one or more ROIs; and determine correctness of the Lidar sensor data based on the distance value as now recited in claims 1, 7, and 13 of the present invention.
U.S. Patent No. 9,315,192 discloses an autonomous vehicle configured to detect and avoid pedestrians may use information from LIDAR or other range-based sensors. An example method involves: (a) receiving, at a computing device, range data corresponding to a plurality of objects in an environment of a vehicle, wherein the range data comprises a plurality of first data points; (b) generating a spherical data set comprising a plurality of second data points, wherein spherical coordinates for each second data point are generated based on a corresponding one of the first plurality of data points; and (c) determining a two-dimensional map based on the spherical data set comprising the plurality of second data points, wherein the two-dimensional map comprises a plurality of pixels, wherein each pixel of the plurality of pixels is indicative of a plurality of parameters corresponding to the plurality of objects in the environment.. ‘192 fails to specify the steps of obtain Lidar sensor data comprising one or more reflection points, in each of the one or more ROIs, wherein the one or more reflection points correspond to one or more objects in each of the one or more ROIs; form one or more clusters of one or more reflection points in each of the one or more ROIs; identify a distance value between the one or more clusters projected on a 2D map of an environment and corresponding navigation map obstacle points, for each of the one or more ROIs; and determine correctness of the Lidar sensor data based on the distance value as now recited in claims 1, 7, and 13 of the present invention.
U.S. Patent No. 9,383,753 discloses A light detection and ranging device with dynamically adjustable angular resolution for use as a sensor providing environmental information for navigating an autonomous vehicle is disclosed. A first region of a scanning zone is scanned while emitting light pulses at a first pulse rate, and a second region of the scanning zone is scanned while emitting light pulses at a second pulse rate different from the first pulse rate. Information from the LIDAR device indicative of the time delays between the emission of the light pulses and the reception of the corresponding returning light pulses is received. A three dimensional point map is generated where the resolution of the point map in the first region is based on the first pulse rate and is based on the second pulse rate in the second region. ‘753 fails to specify the steps of obtain Lidar sensor data comprising one or more reflection points, in each of the one or more ROIs, wherein the one or more reflection points correspond to one or more objects in each of the one or more ROIs; form one or more clusters of one or more reflection points in each of the one or more ROIs; identify a distance value between the one or more clusters projected on a 2D map of an environment and corresponding navigation map obstacle points, for each of the one or more ROIs; and determine correctness of the Lidar sensor data based on the distance value as now recited in claims 1, 7, and 13 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862